DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on January 7, 2022.
Claims 1, 4, 5 and 10 have been amended and are hereby entered.
Claims 1, 4, 5, 7 – 10, and 12 – 14 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 7 - 10 and 12 - 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite the limitation “when a force is applied to the planar body component…” This renders the claim indefinite because it is unclear if a force is required to be applied to the planar body component and if it is not, how the rest of the limitations naturally occur.
For examination purposes, the limitations relating to the effective of the force are interpreted to be inherent characteristics of the non-ductile, dry woven fibrous fabric.
Claims 4, 5, 7 – 9, and 12 – 14 are rejected as being dependent on claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation).
As per claim 1, Kindervater teaches:
A fiber-composite laminate comprising a cured main laminate of fiber-reinforced plastics material and an additional fiber layer (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a fiber-reinforced polymer material and an inner wall comprising a thermoplastic reinforced thermoplastic.) 
The additional fiber layer is adhesively bonded to the main laminate (Paragraph [0043] teaches that the planar connection is affective by an adhesive, such as an epoxy adhesive.)
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kinetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior. Therefore, the walls are capable of being decoupled, as claimed.)
The laminate of Kindervater is capable of being used as a planar body component for a motor vehicle because Kindervater teaches the same structure and because Kindervater teaches “[t]he present invention relates to a formwork element, in particular a formwork element for land, air, or space vehicles” ([0001]). Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115. “A planar body component for a motor vehicle” is a statement of intended use. 
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric that is not impregnated with a resin or a plastics material 
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches:
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric that is not impregnated with a resin or a plastics material ([0016] “As a material for the cover layer 7, Aramid or Kevlar are particularly suitable… Preferably the cover layer 7 is formed as a fabric which comprises aramid, Kevlar…”)
Regarding the ductility of the fibers, as aramid fibers are were originally claimed as one of the dry woven fibrous materials in now cancelled claim 6, Winkler’s aramid fibers are interpreted as having the level of non-ductility required to behave in the manner as claimed, as it is unclear how the same material could have different properties. Additionally, there is no teaching in Winkler of the fibers being elastic, therefore it would naturally follow that the fibers do not form any elastic resilience and transmit the force as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Kindervater to replace the thermoplastics reinforced thermoplastic inner wall with the textile of Kevlar or aramid as taught by Winkler. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, and because Winkler teaches that aramid and Kevlar materials are “advantageous in terms of strength at relatively little additional weight” [0007]. 
As per claims 4, 5, and 7 – 9 regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. In paragragh [0042], Kindervarter teaches that the adhesive can be an epoxy. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) in view of Winkler (DE102008036175A, using the attached machine translation) and Harpell (US4403012).
As per claim 10, Kindervater teaches:
A fiber composite laminate comprising a cured main laminate of carbon fiber-reinforced epoxy plastics material and an additional fiber layer adhesively bonded to the main laminate by way of a thermosetting matrix (Figure 1, as described in [0042] teaches a cross section with an outer wall comprising a carbon fiber-reinforced epoxy material and an inner wall comprising a thermoplastic reinforced thermoplastic such as polypropylene fibers and attached via an adhesive, such as an epoxy. Epoxies are thermosetting materials.)
Wherein the additional fiber layer is at least in sections, decouplable from the main laminate (Paragraph [0048] teaches that the inner wall and the outer wall are detached by the kinetic energy of any foreign object to prevent a complete breakthrough of the laminate and intrusion of the foreign object into the interior. Therefore, the walls are capable of being decoupled, as claimed.)
Kindervater does not teach
The additional fiber layer is formed of a non-ductile, dry woven fibrous fabric formed from polypropylene that is not impregnated with a resin or a plastics material 
Winkler teaches a fiber composite material with a textile cover layer for use in motor vehicles [0014]. This layer serves to protect occupants in the event of an accident as the liner remains undamaged and any resulting sharp-edged areas or parts cannot get into the interior [0006]. Winkler further teaches that this cover layer consists of a high-strength, ductile material, particularly Kevlar ([0016]).
Additionally, Harpell teaches high tenacity polypropylene materials of ultra-high molecular weight perform well as ballistic-resistant materials when in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25). In the Examples, Harpell finds these fabrics to perform comparably to Kevlar fabrics.
Regarding the ductility of the fibers, as polypropylene materials are claimed, Harpell’s polypropylene fibers are interpreted as having the level of non-ductility required to behave in the manner as claimed, as it is unclear how the same material could have different properties. Additionally, there is no teaching in Harpell of the polypropylene fibers being elastic, therefore it would naturally follow that the fibers do not form any elastic resilience and transmit the force as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inner wall of Kindervater with the polypropylene textile as taught by Harpell. One of ordinary skill would have been motivated to make this modification because both Kindervater and Winkler are directed to similar materials for similar uses with similar desired effects, where these materials are “advantageous in terms of strength at relatively little additional weight” [0007] and Harpell teaches that Kevlar and high tenacity polypropylene materials are suitable as ballistic resistant materials when formed in a woven fabric (Column 2, Lines 7 – 11 and Lines 22 – 25) and would be expected to behave similarly.
As per claim 12, regarding the thicknesses of the adhesive film, and the additional fiber layer, Kindervater teaches “The thickness of the outer wall 12 and the inner wall 14 and the strength of the compound produced by the adhesive 16 are suitably coordinated to achieve the best possible behavior of the shuttering element 10 at the expected impulse of the impact, depending the particular field of application. Optimal parameters can be determined in particular by a computer simulation of the material behavior” [0049]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the thickness of the inner wall and the thickness of the adhesive, such as within the claimed relationships, to achieve the best possible behavior of the shuttering element. Additionally, as the claim limitations refer to “a thickness” or “an overall thickness” as opposed to “the thickness” or “the overall thickness,” the claim is interpreted as allowing the ratio to be between the adhesive or additional fiber layer and a portion of the thickness of the additional fiber layer or a portion of the thickness of the overall laminate.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kindervater (DE102009014973A1, using the attached machine translation) in view of  Winkler (DE102008036175A, using the attached machine translation) and Harpell, as applied to claims 1, 4, 5, 7 - 10 and 12 above, and further in view of Abiru (US5935881).
As per claims 13 and 14, the combination of prior art references teaches all the limitations of claim 10. The combination of prior art references does not teach:
The additional fiber layer is coated with a friction-reducing coating of polytetrafluoroethylene (PTFE)
Abiru teaches a bulletproof fabric for protecting against bullets or other small projectiles that can be used in layers with other materials such as fiber reinforced plastics (Column 1, Lines 5 – 11). These coatings reduce the frictional resistance of the filaments and allow the fabric to express better deformation-following properties which help absorb shock (Column 8, Lines 2 – 7). Abiru further teaches:
The additional fiber layer coated with a friction-reducing coating of polytetrafluoroethylene (PTFE) (Column 7, Lines 66 – Column 8, Line 2: “The fabric is preferably coated with an agent for reducing frictional resistance (herein after sometimes referred to as the friction-lowering agent.”… Column 9, Line 14 – 16: “The friction lowering agent may include… Teflon type treatment agents, and fluorocarbon type treatment agents.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate as taught by the prior art combination to include the friction-reducing coating of Abiru motivated by the desire to predictably improve the deformation properties of the fabric to help absorb shock (Column 8, Lines 2 – 7).

Response to Amendments
Applicant’s amendments to the claims, filed January 7, 2022, caused the withdrawal of the rejection of claims 4 and 5 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed October 14, 2021.

Response to Arguments
Applicant's arguments filed January 7, 2022, have been fully considered but they are not persuasive.
Applicant argues that the modified Kindervater reference does not disclose a planar body component that has the Applicant’s claimed functionality. Additionally, Applicant argues that it is not the additional fiber layer of the claimed invention that results in the functionality of the planar body, but rather the combination of layers, including the adhesive. Examiner respectfully disagrees. The prior art combination teaches both the same composition of the additional fiber layer bonded with an epoxy adhesive, for a similar use in vehicles and with a similar intended result, including detaching by the kinetic energy of a foreign object. Therefore, it is unclear how the prior art combination would not behave as claimed.
Applicant argues that it would not have been obvious to modify the laminate of Kindervater to replace the inner wall of Kindervater with the non-ductile cover because even if the layers in both reference have the same end use, they function differently. Examiner respectfully disagrees. Both references teach that the materials are suitable as an interior wall for protection against external damage (See Kindervater, Fig. 2 and Winkler, Fig. 3). Similarly, both materials delaminate and deform in response to an external Force (See Kindervater, Fig. 2 and Winkler, Fig. 3).


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789